


Exhibit 32.1
 
CERTIFICATION PURSUANT TO
 
18 U.S.C. SECTION 1350,
 
AS ADOPTED PURSUANT TO
 
SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002
 
     In connection with the Quarterly Report of Legacy Reserves LP (the
“Partnership”) on Form 10-Q for the quarter ended June 30, 2014 as filed with
the Securities and Exchange Commission on the date hereof (the “Report”), each
of the undersigned hereby certifies, in his capacity as an officer of Legacy
Reserves GP, LLC (the "Company”), the general partner of the Partnership,
pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley
Act of 2002, that, to his knowledge:


(1)
The Report fully complies with the requirements of Section 13(a) or 15(d) of the
Securities Exchange Act of 1934; and



(2)
The information contained in the Report fairly presents, in all material
respects, the financial condition and results of operations of the Partnership.

/s/ Cary D. Brown
 
/s/ James Daniel Westcott
 
Cary D. Brown
 
James Daniel Westcott
 
Chairman of the Board, President and Chief Executive Officer
 
Executive Vice President and Chief Financial Officer
 
 
 
 
 
August 1, 2014
 
August 1, 2014
 

 
A signed original of this written statement required by Section 906 has been
provided to the Company and will be retained by the Company and furnished to the
Securities and Exchange Commission or its staff upon request.
 
The foregoing certification is being furnished to the Securities and Exchange
Commission as an exhibit to the Report and shall not be considered filed as part
of the Report.






